Citation Nr: 1640061	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy.

2.  Entitlement to an initial rating greater than 40 percent for right lumbar radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

As claims for increased ratings include a claim for entitlement to TDIU pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to TDIU is in appellate status.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing has been associated with the electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to special monthly compensation based on loss of use of a creative organ has been raised by the record during the June 2016 Board hearing and VA treatment records that include a diagnosis of erectile dysfunction from at least August 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his June 2016 Board hearing, the Veteran reported that he was unable to climb or descend stairs, required the use of a cane for ambulation, was limited in standing or walking to 10 to 12 minutes, was limited in participating in family activities, and was unable to work due to severe pain and tiredness.  He also had problems driving and tying his shoes.  The Veteran had difficulties with sexual functioning and had not had sexual relations with his wife in 5 years.  His toes had involuntary muscle spasms that caused them to curl downwards.  The Veteran described his forward flexion of the thoracolumbar spine as fairly good (perhaps 15 to 20 degrees without pain), but had very limited side to side bending.

The Veteran was last afforded a VA examination in March 2014.  At that time, the Veteran's forward flexion was to 75 degrees, with pain onset at that point.  Right and left lateral flexion was to 25 degrees, again with pain onset at the end of motion.  Ranges of motion were unchanged on repetition.  There were no noted muscle spasms, including any indication that there were spasms in the lower extremities severe enough to cause the toes to curl.  Indeed, the constant and/or intermittent pain in the right lower extremity was described as mild in nature.  

Given the testimony of the Veteran and his wife during the June 2016 Board hearing there is an indication that the severity of his low back and right lower extremity radiculopathy disabilities has worsened since the time of the last VA examination.  As such, the Board concludes that a remand is necessary to afford the Veteran a new VA examination to determine the severity of his low back and right lower extremity disabilities.

The issue of entitlement to TDIU is inextricably intertwined with the claims for entitlement to increased ratings remanded herein.  A positive decision on one or more of the above claims could have a significant impact upon his TDIU claim in that a finding of unemployability based on a worsened service-connected disability would provide an additional avenue for an allowance.  See, e.g., 38 C.F.R. § 4.16(a) (stating that TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more); see also Harris v. Derwinski, 1 Vet. App. 181 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the issue of entitlement to TDIU must also be remanded pending adjudication of the remanded issues.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his lumbosacral and right lower extremity radiculopathy disabilities.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner is requested to discuss what functional limitations, if any, the Veteran experiences as a result of his service-connected disabilities.

2.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






